Citation Nr: 1822917	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-58 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for emphysema.  

2.  Entitlement to service connection for respiratory disabilities, to include emphysema, chronic obstructive pulmonary disease (COPD), and interstitial lung disease, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1962.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2018.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claims.  During that time period, the Veteran submitted additional evidence, and a signed waiver, which has been included in the record for consideration.  38 U.S.C. § 7105(e) (2012).

The Board notes that the issue remanded in this appeal has been recharacterized to include entitlement to service connection for all respiratory disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issue of service connection for respiratory disabilities, to include emphysema, COPD, and interstitial lung disease, to include as due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A November 2011 rating decision denied the Veteran's claim of service connection for emphysema; the Veteran did not appeal this decision and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period. 

2.  Evidence received since the November 2011 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for emphysema, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The November 2011 rating decision that denied a claim for service connection for emphysema is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

2.  New and material evidence has been received, and the claim for service connection for emphysema is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the petition seeking to reopen the claim given the favorable nature of the Board's decision for the portion of the claim being decided herein.



Legal Standards and Analysis 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the original claim filed by the Veteran, he contended that he was entitled to service connection for emphysema.  A November 2011 rating decision denied service connection for emphysema based on a conclusion that the Veteran's emphysema was not related to his service, to include his asbestos exposure therein.  The Veteran did not file a Notice of Disagreement (NOD) nor did VA actually or constructively receive any new and material evidence within a year following notification.  Therefore, the decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The Veteran filed a petition to reopen the claim in November 2014.  A January 2015 rating decision reopened and denied the claim for service connection for emphysema on a de novo basis.  However, the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

The evidence of record at the time of the November 2011 rating decision consisted of the Veteran's service treatment records (STRs), military personnel records, a VA respiratory examination dated October 2011, and private medical records from Dr. J.P. dated July 2011.  

The evidence associated with the claims file after the November 2011 rating decision includes a December 2014 VA Form 21-4138, Statement in Support of Claim, VA medical records, private treatment records from May 2014 to June 2016, a February 2018 private CT scan, and hearing testimony. 

In the Veteran's November 2014 VA 21-526b, Supplemental Claim, the Veteran alleged having a respiratory disability as due to asbestos exposure.  At his February 2018 Board hearing, the Veteran testified that his work as a boilermaker exposed him to asbestos aboard the various naval ships he was assigned to during his service, which caused both his emphysema and his COPD.  He explained the nature of his duties as a boilermaker.  He also testified that he had been experiencing symptoms of breathing difficulty continuously since his service.  Additionally, a February 2018 CT scan of the chest from New Jersey Imaging Network reflects that the mid lung fields had patchy reticulonodular changes which were felt to represent changes of interstitial lung disease.  This evidence is new in that it was not previously of record.  Also, the new evidence clearly relates to an unestablished fact necessary to substantiate the claim, specifically whether the Veteran has a current respiratory disability that is related to asbestos exposure during service, and, therefore, is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence has been received to reopen the claim for service connection for emphysema, and reopening the claim is warranted.  38 C.F.R.            § 3.156(a).

ORDER

New and material evidence having been received, the claim for service connection for emphysema is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for emphysema, and recharacterized it as explained above, the Board finds that further development is necessary prior to appellate review.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

In the instant case, the Veteran contends that he was exposed to asbestos while in service.  The Veteran has explained that he was stationed aboard various Navy ships and worked as a boilermaker, fixing and maintaining the boilers and pipes.  Military personnel records corroborate the Veteran's account of his military occupational specialty as a boilermaker.  Military personnel records also reflect that the Veteran spent his time in service on the USS Vulcan (AR-5), the USS Aldebaran (AF-10), and the USS Truckee (AO-147).  The M21-1 Manual indicates that the MOS of Boilermaker has a highly probable likelihood of exposure to asbestos.  Therefore, for purposes of obtaining an examination, the Board finds that the Veteran was exposed to asbestos during his service. 

On October 2011 VA examination, it was noted the Veteran had a diagnosis of emphysema and a chest X-ray taken at that time reflected no pleural plaques and no interstitial fibrosis.  The examiner also noted that the Veteran had COPD, but indicated that he did not have pulmonary asbestosis.  The examiner noted the Veteran's history of asbestos exposure, but concluded that asbestos exposure does not cause emphysema or COPD.  The examiner indicated that emphysema is caused by smoking and concluded that the Veteran's emphysema was not likely related to his military service.  

The Board notes that the boilerplate language on the October 2011 VA examination report explains that interstitial lung disease indicates that it includes various disabilities, including asbestosis.  As noted in the above analysis, a February 2018 CT scan also reflects changes indicated to represent interstitial lung disease.  Therefore, the record now indicates that the Veteran may have a lung disability that is related to exposure to asbestos.  As such, remand for a new examination is needed.
 
The Board notes that the most recent VA treatment records are from February 2018.  Further, the Veteran has received private treatment for his respiratory conditions in the past, the most recent also from February 2018.  At the February 2018 hearing, the Veteran indicated that he had an upcoming appointment in March with his pulmonologist.  Therefore, upon remand, updated records shall be obtained from all sources.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain updated VA treatment records since February 2018.  

Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  After completing the development requested in item 1, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed respiratory condition.  The electronic claims file must be made available to the clinician for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

After examination of the Veteran and review of the claims file, the clinician should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any identified respiratory condition is related to the Veteran's service, to include exposure to asbestos therein or acute pharyngitis noted in the Veteran's STRs in June 1959?  

The clinician is asked to discuss the July 2011 statement by Dr. J.P. which indicates an association with asbestos in service and the significance of the findings of the February 2018 CT scan noting changes of interstitial lung disease.  

The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


